Two bills of exception are found in the record. They pertain to the action of the court in refusing continuance and denying new trial. The indictment was filed November 23, 1928. The trial took place on December 7, 1928. Three witnesses were named in the application for a continuance, namely, George (Blondy) Baker, Charley Allison, and Leo, a Mexican. The date of the application for process is not revealed, but it is stated that the application was made as soon as the case was set for trial. The witnesses were alleged to have resided at or near Colorado in Mitchell *Page 560 
County, Texas. The date of the issuance of the subpoenas is not shown, nor is it shown when or by whom they were delivered to the sheriff. It is stated that the witnesses were not served and that the "defendant is informed that the sheriff has been unable to this date to locate said witnesses and serve said subpoenas and the subpoenas are made a part of the application. However, as the record comes here, neither the application nor the subpoenas appear attached. In the absence of the data to which reference has been made (that is, when the subpoenas were applied for, when they were issued and when delivered to the sheriff) it is impossible for this court to determine whether the appellant was diligent in his effort to secure the attendance of the witnesses. The burden of showing diligence is upon the accused. See Branch's Ann. Tex. P. C., Sec. 314, and numerous cases collated, beginning with Walker v. State, 13 Tex. Cr. App. 647.
From the application for continuance it appears that the testimony expected from the witnesses George (Blondy) Baker and Charley Allison was that about one week prior to the homicide while the appellant, Baker and Allison were picking cotton, the deceased, Lillie Green, wife of the appellant, had a gun in her possession and threatened the life of the appellant by words, acts and deeds; that the appellant succeeded in taking the gun from the deceased, and the witness Baker broke the gun against a fence post; that the gun was loaded at the time the threats were made by the deceased.
The application for continuance was controverted by the state, and the affidavit of Blondy Baker was attached. This affidavit is referred to by appellant in his bill of exception as excusing him for not having attached an affidavit of said witness to his motion for new trial, hence it may properly be considered. In the affidavit Baker states that on the day of the homicide and shortly before it took place, the deceased came to the lot with a gun in her hand, which the appellant snatched away from her and took her back to the house; that there was no fight or struggle; that appellant came back and proceeded with his work. Nothing in the affidavit refers to the alleged incident detailed in the application for continuance. The written confession of appellant was also used in controverting the application for a continuance. It goes into considerable detail relating the incidents prior to and leading up to and at the time of the homicide, but is silent touching any mention of the incident. Nothing in Baker's affidavit intimates that he heard deceased at any time make any threat toward appellant. *Page 561 
By statute, Article 543, C. C. P., the burden is placed upon accused to so frame his application for continuance that diligence to procure the absent testimony will appear from the motion to continue. The burden is not upon the state to show an absence or lack of diligence. There are no presumptions in favor of the sufficiency of the application. On the contrary, the precedents are in favor of the correctness of the ruling of the court in refusing the continuance. Cantu v. State, 1 Tex. Cr. App. 402; Walker v. State, 13 Tex. Cr. App. 647; Branch's Ann. Tex. P. C., Sec. 314; and precedents collated; also Vernon's Ann. Tex. C. C. P., 1925, Vol. 1, page 422, Note 5.
Appellant insists that in the bill of exception complaining of the overruling of his motion for new trial it is shown that the application for continuance was a first application. This appears to be true. The action of the court in denying an application for continuance may be reviewed by the trial court on the motion for new trial, and his action on the motion is subject to review on appeal if any abuse of discretion appears. The inquiry on motion for new trial goes to the merits of the application for continuance as viewed in the light of the evidence adduced on the trial, and in exceptional instances reversals have resulted although diligence shown in the application was questionable. Vernon's Ann. Tex. C. C. P., Vol. 1, page 459. Such cases will usually be found to be those where it is reasonably sure the absent testimony if before the jury, would have produced a different result.
It is not practicable to set out in detail appellant's testimony on the trial. From it alone comes barely the, suggestion of self-defense. Time after time he asserts that he was not afraid his wife would kill him nor was he "scuffling with her in his own self-defense." Nothing in Baker's affidavit as to what his testimony would be appears to throw light on that subject. The witness was not present at the time of the killing, but had already taken the Mexican woman to town, hence could state no fact within his own knowledge which would bear on the issue of an accidental killing. Appellant's res gestae statement to the colored woman, Lucile Pollard, that he had killed his wife accidentally, was before the jury. Even if the application for continuance be considered as a first application it fails to show diligence in the other particulars mentioned, and there can be no doubt as to the action of the court in overruling it being correct.
We then have here but the question as to whether there appears an abuse of the discretion of the trial court in overruling the motion for new trial sought upon the ground chiefly that the absent testimony *Page 562 
was material and probably true. Mr. Branch in Section 319 of his Ann. P. C., collates many opinions holding that the appellate court should not revise the action of the trial court in this regard unless it be impressed with the conviction, not merely that the accused might possibly have been prejudiced by the absence of the desired testimony, but that it was reasonably probable that if the absent testimony had been before the jury, a verdict more favorable to the accused might have resulted. Covey v. State, 23 Tex. Cr. App. 391; Peace v. State, 27 Tex. Cr. App. 93; and Land v. State, 34 Tex. Crim. 340, are cited, among others. Of course when the motion for new trial was presented, the court below was called on, in the light of the testimony adduced, to decide this matter, in the first instance, and having settled it adversely to appellant, we are now called on only to decide whether this was an abuse of the discretion of the trial judge. Bronson v. State,59 Tex. Crim. 17; Bocknight v. State, 87 Tex.Crim. R.; Slaughter v. State, 89 Tex.Crim. R..
Summarizing the proposed testimony of the absent witnesses, it would have shown that a week before the killing deceased came to a field where appellant, Baker and Allison were, she having a gun, and that she threatened appellant's life; that she was of a quarrelsome, threatening disposition, continually threatening appellant's life; that thirty minutes before the killing she got a gun and threatened to take appellant's life. No affidavit of any witness was appended to the motion for new trial. The law makes testimony of threats material when self-defense is set up and it becomes material on the issue of who began the difficulty, etc. The trial court knew when passing on this motion for new trial that two witnesses who were present at the time of the killing, and who had been staying at appellant's place, testified, and neither testified to any threat by deceased, or any threatening action of hers, or any attempt to assault or harm appellant by her. These were Lucile Pollard and Mamie Williamson. The court also knew that the Mexican woman Flossie, who was claimed by appellant to have been the immediate cause of a disturbance between himself and his wife, just before the killing, was present at the trial and was tendered to appellant as a witness, but he did not see fit to use her. She had been staying in appellant's house and picking cotton for a few days prior to the killing. The court also knew that appellant himself in his testimony did not claim that he killed his wife in self-defense, but barely suggested such an issue; nor was there any issue as to who began the difficulty. The *Page 563 
court knew that appellant repeatedly testified that he killed his wife accidentally, averring that she had told him that she would kill Mr. Baker and the Mexican woman whenever they started to town, and that when Baker and the woman started to town he at once went to his house, walked in, and that deceased started from the dining room to the shed room with a gun in her hand, and that he was mad and ran into her and grabbed her, and in the struggle the gun went off.
We are unable to find serious fault, if any, in the action of the trial court in concluding that had the absent testimony been present it would likely have not produced a different result.
Appellant urges the verdict is excessive. His own testimony showed he was a man six feet three, and weighed about one hundred sixty pounds, and deceased was a small woman. The fearful condition of the woman's body, with fifteen to eighteen bruises on it below the waist, some as large as a man's hand, one made by a rod about the size of the thumb, one the size and shape of a gun butt, and all discolored and comparatively recent; appellant's admission that on the day of the killing he struck his wife with a bridle, and later struck her twice with doubled harness lines; that he also shoved her down against a wall, — this added to the testimony of the negro girl so irreconcilably and directly contradictory of that of appellant doubtless affected the penalty. The girl's version of the killing was as follows:
"When he went and got the gun . . . the gun was setting by the side of that little closet door. After he got the gun I saw him and he had it down towards the floor getting the shells out of it . . . just about that time . . . I heard the gun fire. When I looked up I saw Mrs. Green fall. I had not seen her before . . . she fell in that shed room . . . if she had been standing where he was I could have seen her. . . . I was looking straight into the door of that house from where I was. . . . From the time I saw Mr. Green taking the shells out of the gun I never did see him put the gun down."
The jury may have been affected somewhat by appellant's conduct as admitted by him. He said that after he laid his wife on the floor he went out to where the negro woman Pollard was, and that they then started on to town, and that he did not go back in the room or pay any further attention to his wife's body or condition. He said she was dead when he laid her on the floor. We have given careful attention and consideration to the arguments advanced, but *Page 564 
are of opinion the case was correctly disposed of in the original opinion.
The motion for rehearing is overruled.
Overruled.